Case 2:18-cv-01844-GW-KS Document 477-1 Filed 10/18/19 Page 1 of 3 Page ID #:27916




     1
     2
     3
     4
     5                   IN THE UNITED STATES DISTRICT COURT
     6                FOR THE CENTRAL DISTRICT OF CALIFORNIA
     7
     8    BLACKBERRY LIMITED, a                     )
          Canadian corporation,                     )
     9                                              )
                           Plaintiffs,              )    Case No. 2:18-cv-01844-GW-KS
   10                                                    LEAD CONSOLIDATED CASE
                                                    )
   11               v.                              )
                                                    )    Related Case: 2:18-cv-02693-GW-KS
   12     FACEBOOK, INC., a Delaware                )
          corporation, WHATSAPP INC., a             )
   13                                               )     [PROPOSED] ORDER
          Delaware corporation, and                       MODIFYING SCHEDULING
   14     INSTAGRAM, LLC, a Delaware                )
                                                    )     ORDER BETWEEN PLAINTIFF
   15     limited liability company                 )     BLACKBERRY LIMITED AND
                                                    )     DEFENDANTS FACEBOOK,
   16                      Defendants,              )     INC., WHATSAPP INC., AND
   17                                               )     INSTAGRAM, LLC
                                                    )
   18                                               )
   19
   20        Having considered the joint request of the parties, IT IS HEREBY ORDERED
   21 THAT that the current scheduling order (Dkt. 233, 451, 463, 473) as between Plaintiff
   22 BlackBerry Limited and the Facebook Defendants be modified as follows:
   23
   24
         Event                     Current Dates                     Proposed Dates
   25
      Deadline for Defendants
   26 to Provide a Corporate                           Thursday, October 24,
                              Monday, October 21, 2019
   27 Representative for                               2019
      Deposition Regarding
   28
                                                                         Case No. 2:18-cv-01844 GW(KSx)
                                                   -1-                   Case No. 2:18-cv-02693 GW(KSx)
                                         [PROPOSED] ORDER REGARDING REQUEST TO MODIFY SCHEDULING ORDER
Case 2:18-cv-01844-GW-KS Document 477-1 Filed 10/18/19 Page 2 of 3 Page ID #:27917




     1   Event                     Current Dates                  Proposed Dates
     2
         ’961 Patent Topics (See
     3   Dkt. 463)
     4   Opening Expert Reports
     5   (other than those related
                                   Monday, October 21, 2019 No change
         to the ’961 Patent,
     6   Surveys, and Damages)
     7
         Opening Expert Reports
     8   Regarding the ’961                              Thursday, October 31,
                                Monday, October 21, 2019
     9   Patent, Surveys, and                            2019
         Damages
   10
                                   Monday, November 11,
   11 Mediation Deadline                                          No change
                                   2019
   12 Post-Mediation Status        Thursday, November 14,
                                                                  No change
   13 Conference                   2019
   14 Rebuttal Expert Reports
      (other than those related Monday, November 18,
   15                                                             No change
      to the ’961 Patent,       2019
   16 Surveys, and Damages)
   17 Rebuttal Expert Reports
   18 Regarding the ’961      Monday, November 18,                Thursday, December 5,
      Patent, Surveys, and    2019                                2019
   19 Damages
   20 Expert Discovery
                                   Friday, December 20, 2019 No change
   21 Complete
   22 Summary Judgment and Tuesday, January 7, 2020 No change
      Daubert Opening Brief
   23
   24 Summary Judgment and
      Daubert Opposition    Monday, January 27, 2020 No change
   25 Brief
   26 Summary Judgment and
                           Thursday, February 6, 2020 No change
   27 Daubert Reply Brief
   28
                                                                     Case Nos. 2:18-cv-02693 GW(KSx)
                                              -2-                              2:18-cv-01844 GW(KSx)
                                      [PROPOSED] ORDER REGARDING REQUEST TO MODIFY SCHEDULING ORDER
Case 2:18-cv-01844-GW-KS Document 477-1 Filed 10/18/19 Page 3 of 3 Page ID #:27918




     1   Event                   Current Dates                   Proposed Dates
     2
         Summary Judgment and Thursday, February 20,
     3                                                           No change
         Daubert Hearing      2020
     4   Pre-trial Conference
                                 Thursday, April 2, 2020         No change
     5   (Facebook)
     6   Trial (Facebook)        Monday, April 13, 2020          No change
     7
     8        IT IS SO ORDERED.
     9
   10 Dated:                                ________________________________
   11                                       GEORGE H. WU, U.S. District Judge

   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                    Case Nos. 2:18-cv-02693 GW(KSx)
                                             -3-                              2:18-cv-01844 GW(KSx)
                                     [PROPOSED] ORDER REGARDING REQUEST TO MODIFY SCHEDULING ORDER
